Wright, J.,
dissenting. This court, both by words and by actions, has adopted the position that the sentence of death is a very different kind of penalty from any other that our state may impose. During the past ten and one-half years, I have had the ofttimes trying duty of reviewing more than six-score capital cases. I must say that only two or three of these cases involved persons whom society would have any interest in rehabilitating. Joseph D’Ambrosio, the appellant in this case, is an exception to the general rule just stated.
During the mitigation stage of the proceedings, appellant presented a substantial amount of testimony supporting the idea that he is perfectly capable of making an honest living, acting responsibly, and contributing to society after serving a twenty- or thirty-year sentence. The circumstances of this case indicate that this murder was much out of appellant’s character. D’Ambrosio’s responsibility was limited by his subordinate role and the fact that he was under the influence of alcohol at the time of the crime. Voluntary intoxication may be a mitigating factor if it either lessens the moral culpability of a defendant for an offense or renders the death sentence less appropriate in a given case. See State v. Sowell (1988), 39 Ohio St.3d 322, 325, 530 N.E.2d 1294, 1300.
Furthermore, D’Ambrosio has an excellent military record. He served in the United States Army from 1981 through 1985, graduated early from his training course and reached the grade of E-5 (sergeant) in less than three years. D’Ambrosio earned the Good Conduct and Army Achievement medals and a commendation for providing “outstanding maintenance” to his brigade during a field exercise. Upon declining the army’s offer to promote him if he reenlisted, D’Ambrosio received an honorable discharge. After his discharge he had difficulty finding high-skilled work, but did remain gainfully employed through most of the period from the time of his discharge to the time of his arrest in September 1988. Aside from two DWIs, D’Ambrosio has no significant prior criminal convictions and delinquency adjudications. D’Ambrosio participated in this crime as a follower, not as an instigator. I believe beyond any question that the aggravating circumstance does not outweigh the mitigating factors beyond a *149reasonable doubt. In point of fact, the mitigating factors are sufficient to outweigh the aggravating circumstance.
Accordingly, I would reverse the death sentence and remand this cause to the trial court for further proceedings pursuant to State v. Penix (1987), 32 Ohio St.3d 369, 513 N.E.2d 744.
Pfeifer, J., concurs in the foregoing dissenting opinion.